          Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 1 of 9




 1   Bernard R. Mazaheri
 2   Mazaheri & Mazaheri
     20 E Thomas Rd Ste 2200
 3   Phoenix, Arizona 85012
 4   Arizona Bar Number 034891
 5   Email - bernie@thelaborfirm.com
     Tel – (602) 529-4935
 6
 7   Attorney for Plaintiff Mohammed Zachi
 8
                    IN THE UNITED STATES DISTRICT COURT
 9
10                        FOR THE DISTRICT OF ARIZONA
11
     Mohammed Zachi,                            No.
12
13         Plaintiff,
14                                              Complaint
     v.
15
16   Security Industry Specialists, Inc.,
17
18         Defendant.

19
20
21                             DATED this 22nd day of December, 2020

22
                                            /s/ Bernard R. Mazaheri
23                                          Bernard R. Mazaheri
24                                          Attorney for Plaintiff Hood
25
26
27
28



                                            1
            Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 2 of 9




 1          1.    The Plaintiff, Mohammed Zachi, sues Defendant, Security
 2
     Industry Specialists, Inc., for religious discrimination in violation of Title
 3
 4   VII.
 5
            2.    The Honorable Court has original jurisdiction pursuant to 42
 6
 7   U.S.C. § 2000e-5(f)(3).
 8
            3.    Plaintiff worked for Defendant as a security specialist in Mesa,
 9
10   Arizona.
11
            4.    Venue is appropriate in the Phoenix Division pursuant to
12
13   LRCiv 77.1(a) as the operative facts occurred in Maricopa County, Arizona.
14
            5.    Plaintiff worked for Defendant on two occasions.
15
16          6.    On the first occasion, Plaintiff worked for Defendant from
17
     December 10, 2013 through March 9, 2014.
18
19          7.    On the second occasion, Plaintiff worked for Defendant from
20
21   March 15, 2017 through September 26, 2018.

22
            8.    This lawsuit involves the discriminatory actions that Plaintiff
23
24   endured at the hands of his supervisor during his second occasion of

25
     working for Defendant.
26
27          9.    Plaintiff is Muslim.

28



                                            2
          Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 3 of 9




 1         10.   Defendant knew that Plaintiff was a practicing Muslim.
 2
           11.   Defendant is a California corporation.
 3
 4         12.   Plaintiff worked for Defendant in Arizona.
 5
           13.   Defendant employs in excess of 15 employees.
 6
 7         14.   In fact, Defendant employs in excess of 500 employees.
 8
           15.   Rolando Rodriguez was Plaintiff’s supervisor.
 9
10         16.   Rodriguez knew that Plaintiff was Muslim.
11
           17.   Plaintiff requested a religious accommodation.
12
13         18.   As part of his religion, Plaintiff maintained a beard.
14
           19.   Defendant granted Plaintiff’s religious accommodation.
15
16         20.   However, Rodriguez did not approve of Plaintiff’s
17
     accommodation.
18
19         21.   Rodriguez made it known to Plaintiff that he found Plaintiff’s
20
21   beard offensive.

22
           22.   Rodriguez had the authority to schedule Plaintiff.
23
24         23.   Plaintiff was an hourly paid employee.

25
           24.   He only received monies for hours that he worked.
26
27         25.   During Advent of 2017, the employees of Defendant,

28



                                          3
          Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 4 of 9




 1   including Plaintiff and Rodriguez, informally discussed Christmas
 2
     amongst themselves.
 3
 4         26.    Plaintiff participated in the conversation as a non-Christian.
 5
           27.    Rodriguez’s attitude towards Plaintiff changed during Advent
 6
 7   in the year of 2017.
 8
           28.    Plaintiff did not initially realize that Rodriguez was
 9
10   discriminating against him.
11
           29.    Prior to Advent 2017, Plaintiff regularly worked multiple
12
13   shifts in a week.
14
           30.    Prior to Advent 2017, Rodriguez scheduled Plaintiff multiple
15
16   shifts per week.
17
           31.    As a result of Rodriguez’s scheduling before Advent 2017,
18
19   Plaintiff earned more monies working for Defendant.
20
21         32.    After Advent of 2017, Rodriguez did not schedule Plaintiff as

22
     much as before.
23
24         33.    In fact, Rodriguez scheduled Plaintiff only once a week from

25
     the week of December 30, 2017 through the week of January 27, 2018.
26
27         34.    When February 2018 began, Plaintiff became conscious that

28



                                           4
           Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 5 of 9




 1   although work was available Rodriguez refused to schedule Plaintiff for
 2
     more than one shift per week.
 3
 4         35.    Plaintiff routinely called Rodriguez to ask for work.
 5
           36.    Rodriguez would not give Plaintiff the same amount of work
 6
 7   he provided other employees under his command.
 8
           37.    In fact, Rodriguez did not give a shift to Plaintiff from May to
 9
10   July 2018.
11
           38.    Defendant had shifts available during the above period of
12
13   time starting in May 2018 and ending in July 2018.
14
           39.    Plaintiff had seniority.
15
16         40.    Nevertheless, Rodriguez intentionally limited Plaintiff’s hours
17
     of work because he was Muslim.
18
19         41.    Rodriguez’s motivation to not schedule Plaintiff was in whole
20
21   or in part due to his religion.

22
           42.    Throughout the period of time, Plaintiff sought assistance
23
24   from Defendant and was only told to ask Rodriguez for more work, which

25
     Plaintiff did to no avail.
26
27         43.    Even if Defendant had reasons other than Plaintiff’s religion

28



                                             5
           Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 6 of 9




 1   not to assign him more shifts, Defendant did not assign Plaintiff as much
 2
     shifts as others similarly situated in part due to his religion.
 3
 4         44.    Finally, Defendant gave Plaintiff’s adequate shifts during the
 5
     week of July 14, 2018, where Plaintiff received 6 shifts, then the following
 6
 7   week he got 4 shifts, followed by 6 shifts and then 7 shifts.
 8
           45.    Rodriguez was sickened by the fact that Plaintiff, a Muslim,
 9
10   was around so much.
11
           46.    Hitherto Rodriguez expressed his view about Plaintiff’s
12
13   religion directly to his face in front of others.
14
           47.    Rodriguez declared xenophobically to Plaintiff: “I have a
15
16   shaving razor to shave your beard Zachi.”
17
           48.    Uttering “I have a shaving razor to shave your beard” by a
18
19   supervisor to a Muslim subordinate employee that has a beard for
20
21   religious reasons is xenophobic.

22
           49.    Plaintiff reported the racist comment to Defendant.
23
24         50.    Defendant investigated the complaint.

25
           51.    Defendant found that Rodriguez made the above declaration.
26
27         52.    Defendant did not reveal to Plaintiff that it had confirmed that

28



                                             6
          Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 7 of 9




 1   Rodriguez had engaged in conduct that violated the employment policies
 2
     of Defendant.
 3
 4         53.      Defendant did not adequately investigate Plaintiff’s complaint
 5
     that he had been denied myriad of shifts in 2018 due to a xenophobic
 6
 7   supervisor that controlled Plaintiff’s hours of employment.
 8
           54.      On May 31, 2019, Plaintiff filed a charge of discrimination
 9
10   with the Equal Employment Opportunity Commission (EEOC).
11
           55.      In Plaintiff’s charge of discrimination, he alleged that
12
13   Defendant discriminated against him because of his religion from
14
     February 1, 2018 through September 30, 2018, ultimately leading to his
15
16   termination.
17
           56.      Defendant through the actions of Rodriguez treated non-
18
19   Muslim employees better than Muslim employees.
20
21         57.      Defendant did not schedule Plaintiff as much as other

22
     employees in the year of 2018 because of his religion or in part due to his
23
24   religious practice of not shaving.

25
           58.      In July 2018, Rodriguez provided direct evidence of his motive
26
27   of limiting Plaintiff’s schedule.

28



                                             7
          Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 8 of 9




 1         59.   Rodriguez’s declaration to Plaintiff that “I have a shaving
 2
     razor to shave your beard” is direct evidence of his discriminatory motive.
 3
 4         60.   If it is believed that Rodriguez made the above declaration
 5
     then discriminatory animus of the decision maker is proven without
 6
 7   inference or presumption.
 8
           61.   Defendant believes that Rodriguez made this clearly
 9
10   xenophobic declaration to Plaintiff.
11
           62.   The fact that Plaintiff was given less shifts than similarly
12
13   situated employees during 2018 amounts to adverse employment actions.
14
           63.   But for Rodriguez’s anti-Islamic bias towards Plaintiff, he
15
16   would have earned more monies in 2018 working for Defendant than he
17
     actually earned and would have continued working for Defendant.
18
19         64.   The discriminatory actions of Rodriguez are imputed upon
20
21   the Defendant.

22
           65.   Defendant is responsible.
23
24         66.   Defendant acted in reckless disregard of Title VII.

25
           67.   Defendant willfully violated Title VII.
26
27         68.   Defendant did not take prompt remedial action.

28



                                            8
              Case 2:20-cv-02463-DLR Document 1 Filed 12/22/20 Page 9 of 9




 1            69.    Plaintiff has been harmed by Defendant.
 2
              70.    Plaintiff was qualified for his position and uniquely situated
 3
 4   to work for Defendant, but he was denied shifts in whole or in part due to
 5
     his religion.
 6
 7            71.    Defendant permitted Rodriguez to make decisions regarding
 8
     Plaintiff’s work.
 9
10            72.    The EEOC issued a right to sue letter on September 23, 2020.
11
              73.    This lawsuit is filed within 90 days of Plaintiff receiving his
12
13   right to sue letter.
14
              Wherefore, Plaintiff demands trial by jury, judgment, back pay,
15
16   interest, compensatory damages, punitive damages, attorney’s fees and
17
     costs.
18
19            Respectfully submitted this 22nd day of December 2020,
20
21                                             /s/ Bernard R. Mazaheri       ____
                                               Bernard R. Mazaheri
22
                                               Mazaheri & Mazaheri
23                                             20 E Thomas Rd Ste 2200
24                                             Phoenix, Arizona 85012
                                               Email - bernie@thelaborfirm.com
25
                                               Tel – (602) 529-4935
26
27                                             Attorney for Plaintiff Zachi

28



                                               9
